04
Order issued October 1 , 2012




                                              In The
                               (Court i1 Apprats
                        Nift11 Elistrirt of &txas atDallas
                                      No. 05-11-01189-CV


       JOHN PRIDE, INDIVIDUALLY AND PHAREALE INVESTMENTS INC.,
              AS REGISTERED AGENT OF JOHN PRIDE, Appellants
                                                V.
              MARLISA WILLIAMS AND MORRIS WILLIAMS, Appellees


                                            ORDER

       We abated this appeal on May 2, 2012 to permit the trial court to dispose of pending claims

and modify the appealed judgment so as to make it final. The trial court has modified the judgment

and a supplemental clerk's record containing that judgment has now been filed. Accordingly, we

REINSTATE the appeal. The appeal will be submitted in due course.